Exhibit 10.A

 

ECOLAB INC.

2010 STOCK INCENTIVE PLAN

 

1.             Purpose of Plan.

 

The purpose of the Ecolab Inc. 2010 Stock Incentive Plan (the “Plan”) is to
advance the interests of Ecolab Inc. (the “Company”) and its stockholders by
enabling the Company and its Subsidiaries to attract and retain qualified
individuals through opportunities for equity participation in the Company, and
to reward those individuals who contribute to the achievement of the Company’
economic objectives.

 

2.             Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 

2.1           “Board” means the Board of Directors of the Company.

 

2.2           “Broker Exercise Notice” means a written notice pursuant to which
a Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer or their nominee.

 

2.3           “Cause” means (i) dishonesty, fraud, misrepresentation,
embezzlement or deliberate injury or attempted injury, in each case related to
the Company or any Subsidiary, (ii) any unlawful or criminal activity of a
serious nature, (iii) any intentional and deliberate breach of a duty or duties
that, individually or in the aggregate, are material in relation to the
Participant’s overall duties, or (iv) any material breach of any confidentiality
or noncompete agreement entered into with the Company or any Subsidiary.

 

2.4           “Change in Control” means an event described in Section 14.1 of
the Plan; provided, however, if an Incentive Award constitutes a deferral of
compensation subject to Section 409A of the Code, and if that Incentive Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in Section 14.1 of the Plan unless the event would also constitute,
under Section 409A of the Code and the regulations and rulings issued
thereunder, either a change in the ownership or effective control of the Company
or in the ownership of a substantial portion of the assets of the Company.

 

2.5           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6           “Committee” means the group of individuals administering the Plan,
as provided in Section 3 of the Plan.

 

--------------------------------------------------------------------------------


 

2.7           “Common Stock” means the common stock of the Company, par value
$1.00 per share, or the number and kind of shares of stock or other securities
into which such Common Stock may be changed in accordance with Section 4.3 of
the Plan.

 

2.8           “Covered Employee” means a person who is, or is determined by the
Committee to likely become, a “covered employee” (as defined in
Section 162(m)(3) of the Code).

 

2.9           “Disability” means the disability of the Participant such as would
entitle the Participant to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering the
Participant or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant in the sense that he or she is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months; provided, however, if distribution of an Incentive
Award subject to Section 409A of the Code is or can be triggered by an Eligible
Recipient’s Disability, such term will mean that the Eligible Recipient is
disabled as defined by Section 409A of the Code and the regulations and rulings
issued thereunder.

 

2.10         “Eligible Recipients” means all employees (including, without
limitation, officers and directors who are also employees) of the Company or any
Subsidiary, all Non-Employee Directors and any consultants, advisors and
independent contractors of the Company or any Subsidiary.

 

2.11         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.12         “Fair Market Value” means, with respect to the Common Stock, as of
any date (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote) the mean between the
reported high and low sale prices of the Common Stock during the regular daily
trading session, as quoted in the WALL STREET JOURNAL reports of the New York
Stock Exchange - Composite Quotations.

 

2.13         “Good Reason” means, without the express written consent of the
affected Participant, any of the following events involving the Company or
Subsidiary that employs or receives services from the Participant:

 

(a)           the assignment to the Participant of any duties inconsistent in
any substantial respect with the Participant’s position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
Change in Control which assignment results in a substantial diminution in such
position, authority or responsibilities or any other substantial adverse change
in such position (including titles), authority or responsibilities, excluding an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company or applicable Subsidiary as set forth below;

 

(b)           any failure by the Company or applicable Subsidiary to furnish the
Participant with compensation and benefits at a level substantially equal to or
exceeding

 

2

--------------------------------------------------------------------------------


 

those received by the Participant from the Company or applicable Subsidiary
during the 90-day period preceding the Change in Control, other than (i) an
insubstantial and inadvertent failure remedied by the Company or applicable
Subsidiary as set forth below, (ii) a reduction in compensation which is applied
to all non-union employees of the Company or applicable Subsidiary in the same
dollar amount or percentage, or (iii) a reduction or modification of any
employee benefit program covering substantially all of the employees of the
Company or applicable Subsidiary, which reduction or modification generally
applies to all employees covered under such program; or

 

(c)           the Company or applicable Subsidiary requiring the Participant to
be based or to perform services at any office or location that is in excess of
50 miles from the principal location of the Participant’s work during the 90-day
period immediately preceding the Change in Control, except for travel reasonably
required in the performance of the Participant’s responsibilities.

 

Before a termination by the Participant under this Section 2.13 will constitute
termination for Good Reason, the Participant must give the Company a notice of
termination within 30 calendar days of the occurrence of the event that
constitutes Good Reason.  The notice must set forth in reasonable detail the
specific reason for the termination and the facts and circumstances claimed to
provide a basis for termination of employment under the provision indicated. 
Failure to provide such notice within such 30-day period shall be conclusive
proof that the Participant does not have Good Reason to terminate employment.

 

For purposes of this Section 2.13, Good Reason shall exist only if the Company
or applicable Subsidiary fails to remedy the event or events constituting Good
Reason within 30 calendar days after receipt of the notice of termination from
the Participant.  If the Participant determines Good Reason for termination
exists and timely files a notice of termination, such determination shall be
presumed to be true and the Company will have the burden of proving that Good
Reason does not exist.

 

2.14         “Incentive Award” means an Option, Stock Appreciation Right,
Restricted Stock Award, Stock Unit Award or Performance Award granted to an
Eligible Recipient pursuant to the Plan.

 

2.15         “Incentive Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that
qualifies as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

2.16         “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Subsidiary.

 

2.17         “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that does not
qualify as an Incentive Stock Option.

 

3

--------------------------------------------------------------------------------


 

2.18         “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option.

 

2.19         “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.

 

2.20         “Performance-Based Compensation” means an Incentive Award to a
Covered Employee that is intended to constitute “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code.  Options and Stock
Appreciation Rights granted to Covered Employees are intended to be
Performance-Based Compensation.

 

2.21         “Performance Award” means a right granted to an Eligible Recipient
pursuant to Section 10 of the Plan to receive an amount of cash, shares of
Common Stock, or a combination of both, contingent upon achievement of
Performance Criteria or other objectives during a specified period.

 

2.22         “Performance Criteria” means the performance criteria that are used
by the Committee in granting Incentive Awards contingent upon achievement of
performance goals over a specified performance period.  For any Incentive Award
intended to constitute Performance-Based Compensation, the Performance Criteria
shall consist of one or a combination of two or more of the following: net
sales; operating income; net income; net income per share (basic or diluted);
earnings before or after any one or more of taxes, interest, depreciation and
amortization; profitability as measured by return ratios (including return on
invested capital, return on assets, return on equity, return on investment and
return on sales); cash flow; market share; cost reduction goals; margins
(including one or more of gross, operating and net income margins); stock price;
total return to stockholders; economic value added; working capital and
strategic plan development and implementation.  The Committee may select one
criterion or multiple criteria for measuring performance, and the measurement
may be based upon Company, Subsidiary or business unit performance, and may be
expressed in absolute amounts, on a per share basis, as a growth rate or change
from preceding periods, or by relative comparison to the performance of other
companies or any other external measure of the selected criteria.  The Committee
shall, in its sole discretion, define in an objective fashion the manner of
calculating the performance goals based on the Performance Criteria it selects
to use in any performance period, which may include adjustments to such criteria
as otherwise defined under U.S. Generally Accepted Accounting Principles.

 

2.23         “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Participant.

 

2.24         “Prior Plan” means the Ecolab Inc. 2005 Stock Incentive Plan.

 

2.25         “Restricted Stock Award” means an award of Common Stock granted to
an Eligible Recipient pursuant to Section 8 of the Plan that is subject to
restrictions on transferability and a risk of forfeiture.

 

4

--------------------------------------------------------------------------------


 

2.26         “Retirement” means termination of employment or service at or after
age fifty-five (55) with five (5) or more years of continuous employment or
other service with the Company and any Subsidiaries.

 

2.27         “Securities Act” means the Securities Act of 1933, as amended.

 

2.28         “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of the Plan to receive a payment from the
Company, in the form of shares of Common Stock, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more shares of
Common Stock and a specified exercise price of such shares.

 

2.29         “Stock Unit Award” means a right granted to an Eligible Recipient
pursuant to Section 9 of the Plan to receive the Fair Market Value of one or
more shares of Common Stock, payable in cash, shares of Common Stock, or a
combination of both, the payment, issuance, retention and /or vesting of which
is subject to the satisfaction of specified conditions, which may include
achievement of Performance Criteria or other objectives.

 

2.30         “Subsidiary” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
equity interest, as determined by the Committee.

 

2.31         “Substitute Award” means an Incentive Award granted upon the
assumption of, or in substitution or exchange for, outstanding awards granted by
a company or other entity acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary combines.

 

2.32         “Tax Date” means the date any withholding tax obligation arises
under the Code for a Participant with respect to an Incentive Award.

 

3.             Plan Administration.

 

3.1           The Committee.  The Plan will be administered by the Board or by a
committee of the Board.  So long as the Company has a class of its equity
securities registered under Section 12 of the Exchange Act, any committee
administering the Plan will consist solely of two or more members of the Board
who are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act, who are “independent” as required by the listing standards of the
New York Stock Exchange and who are “outside directors” within the meaning of
Section 162(m) of the Code, but any action taken by such a committee shall be
valid and effective even if the members of such committee at the time of such
action are later determined not to have satisfied all the requirements for
membership specified above.  Such a committee, if established, will act by
majority approval of the members (unanimous approval with respect to action by
written consent), and a majority of the members of such a committee will
constitute a quorum.  As used in the Plan, “Committee” will refer to the Board
or to such a committee, if established.  To the extent consistent with
applicable corporate law of the Company’s jurisdiction of incorporation, the
Committee may delegate to one or more of its members or to any officers of the
Company the

 

5

--------------------------------------------------------------------------------


 

duties, power and authority of the Committee under the Plan pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that only the Committee may exercise such duties, power and authority with
respect to Eligible Recipients who are subject to Section 16 of the Exchange Act
or whose compensation in the fiscal year may be subject to the limits on
deductible compensation pursuant to Section 162(m) of the Code.  The Committee
may also delegate to one or more agents or advisors such non-discretionary
administrative duties or powers as it deems advisable.  The Committee may
exercise its duties, power and authority under the Plan in its sole and absolute
discretion without the consent of any Participant or other party, unless the
Plan specifically provides otherwise.  Each determination, interpretation or
other action made or taken by the Committee pursuant to the provisions of the
Plan will be conclusive and binding for all purposes and on all persons, and no
member of the Committee will be liable for any action or determination made in
good faith with respect to the Plan or any Incentive Award granted under the
Plan.

 

3.2           Authority of the Committee.

 

(a)           In accordance with and subject to the provisions of the Plan, the
Committee will have the authority to determine all provisions of Incentive
Awards as the Committee may deem necessary or desirable and as consistent with
the terms of the Plan, including, without limitation, the following:  (i) the
Eligible Recipients to be selected as Participants; (ii) the nature and extent
of the Incentive Awards to be made to each Participant (including the number of
shares of Common Stock to be subject to each Incentive Award, any exercise
price, the manner in which Incentive Awards will vest or become exercisable and
whether Incentive Awards will be granted in tandem with other Incentive Awards)
and the form of written or electronic agreement, if any, evidencing such
Incentive Award; (iii) the time or times when Incentive Awards will be granted;
(iv) the duration of each Incentive Award; and (v) the restrictions and other
conditions to which the payment or vesting of Incentive Awards may be subject. 
In addition, the Committee will have the authority under the Plan in its sole
discretion to (A) establish, amend or rescind rules to administer the Plan;
(B) interpret the Plan and any Incentive Award or related agreement made under
the Plan; (C) make all other determinations necessary or desirable for the
administration of the Plan; and (D) pay the intrinsic value of any Incentive
Award in the form of cash, Common Stock or any combination of both.

 

(b)           Subject to Section 3.2(d) below, the Committee will have the
authority under the Plan to amend or modify the terms of any outstanding
Incentive Award in any manner, including, without limitation, the authority to
modify the number of shares or other terms and conditions of an Incentive Award,
extend the term of an Incentive Award, accelerate the exercisability or vesting
or otherwise terminate any restrictions relating to an Incentive Award, accept
the surrender of any outstanding Incentive Award or, to the extent not
previously exercised or vested, authorize the grant of new Incentive Awards in
substitution for surrendered Incentive Awards; provided, however that (i) the
amended or modified terms are permitted by the Plan as then in effect; (ii) any
Participant adversely affected by such amended or modified terms shall have
consented to such amendment or modification unless such amendment is necessary
to comply with applicable law or stock exchange rules; and (iii) the authority
to accelerate the exercisability or vesting or

 

6

--------------------------------------------------------------------------------


 

otherwise terminate restrictions relating to an Incentive Award may be exercised
only in connection with a Participant’s death, Disability or Retirement, in
connection with a Change in Control, or to the extent such actions involve an
aggregate number of shares of Common Stock not in excess of 5% of the number of
shares available for Incentive Awards under the first sentence of Section 4.1.

 

(c)           In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares;
(ii) any purchase, acquisition, sale, disposition or write-down of a significant
amount of assets or a significant business; (iii) any change in accounting
principles or practices, tax laws or other such laws or provisions affecting
reported results; (iv) any uninsured catastrophic losses or extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
or in management’s discussion and analysis of financial performance appearing in
the Company’s annual report to stockholders for the applicable year; or (v) any
other similar change, in each case with respect to the Company or any other
entity whose performance is relevant to the grant or vesting of an Incentive
Award, the Committee (or, if the Company is not the surviving corporation in any
such transaction, the board of directors of the surviving corporation) may,
without the consent of any affected Participant, amend or modify the vesting
criteria (including Performance Criteria and related performance goals) of any
outstanding Incentive Award that is based in whole or in part on the financial
performance of the Company (or any Subsidiary or division or other subunit
thereof) or such other entity so as equitably to reflect such event, with the
desired result that the criteria for evaluating such financial performance of
the Company or such other entity will be substantially the same (in the sole
discretion of the Committee or the board of directors of the surviving
corporation) following such event as prior to such event; provided, however,
that (A) the amended or modified terms are permitted by the Plan as then in
effect and (B) with respect to any Incentive Award intended to qualify as
Performance-Based Compensation, any such amendment or modification would not
result in such Incentive Award failing to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code.

 

(d)           Notwithstanding any other provision of this Plan other than
Section 4.3, the Committee may not, without prior approval of the Company’s
stockholders, seek to effect any re-pricing of any previously granted,
“underwater” Option by:  (i) amending or modifying the terms of the Option to
lower the exercise price; (ii) canceling the underwater Option and granting
either (A) replacement Options or Stock Appreciation Rights having a lower
exercise price; (B) Restricted Stock Awards; or (C) Stock Unit Awards or
Performance Awards in exchange; or (iii) repurchasing the underwater Options. 
For purposes of this Section 3.2(d), an Option will be deemed to be “underwater”
at any time when the Fair Market Value of the Common Stock is less than the
exercise price of the Option.

 

(e)           In addition to the authority of the Committee under
Section 3.2(b) and notwithstanding any other provision of the Plan, the
Committee may, in its sole

 

7

--------------------------------------------------------------------------------


 

discretion, amend the terms of the Plan or Incentive Awards with respect to
Participants resident outside of the United States or employed by a non-U.S.
Subsidiary in order to comply with local legal requirements, to otherwise
protect the Company’s or Subsidiary’s interests, or to meet objectives of the
Plan, and may, where appropriate, establish one or more sub-plans (including the
adoption of any required rules and regulations) for the purposes of qualifying
for preferred tax treatment under foreign tax laws.  The Committee shall have no
authority, however, to take action pursuant to this Section 3.2(e): (i) to
reserve shares or grant Incentive Awards in excess of the limitations provided
in Section 4.1; (ii) to effect any re-pricing in violation of Section 3.2(d);
(iii) to grant Options having an exercise price less than 100% of the Fair
Market Value of one share of Common Stock on the date of grant in violation of
Section 6.2; or (iv) for which stockholder approval would then be required
pursuant to Section 422 of the Code or Section 162(m) of the Code or the
rules of the New York Stock Exchange.

 

(f)            Notwithstanding anything in this Plan to the contrary, the
Committee will determine whether an Incentive Award is subject to the
requirements of Section 409A of the Code and, if determined to be subject to
Section 409A of the Code, the Committee will make such Incentive Award subject
to such written terms and conditions determined necessary or desirable to cause
such Incentive Award to comply in form with the requirements of Section 409A of
the Code.  Further, the Plan, as it relates to Incentive Awards that are subject
to Section 409A of the Code, will be administered in a manner that is intended
to comply with the requirements of Section 409A of the Code and any regulations
or rulings issued thereunder.

 

4.             Shares Available for Issuance.

 

4.1           Maximum Number of Shares Available; Certain Restrictions on
Awards.  Subject to Section 4.2 and to adjustment as provided in Section 4.3 of
the Plan, the maximum number of shares of Common Stock that will be available
for issuance under the Plan will be 12,000,000, plus any Shares of Common Stock
remaining available for future grants under the Prior Plan on the effective date
of this Plan.  The shares available for issuance under the Plan may, at the
election of the Committee, be either treasury shares or shares authorized but
unissued, and, if treasury shares are used, all references in the Plan to the
issuance of shares will, for corporate law purposes, be deemed to mean the
transfer of shares from treasury.  Notwithstanding any other provisions of the
Plan to the contrary, (i) no Participant in the Plan may be granted Incentive
Awards denominated in shares of Common Stock relating to more than 2,000,000
shares of Common Stock in the aggregate during any calendar year; (ii) no
Participant in the Plan may be granted Incentive Awards denominated in cash in
an amount in excess of $5,000,000 in the aggregate during any calendar year; and
(iii) no more than 12,000,000 shares of Common Stock may be issued pursuant to
the exercise of Incentive Stock Options granted under the Plan, with the
foregoing share limits subject, in each case, to adjustment as provided in
Section 4.3 of the Plan.

 

4.2           Accounting for Incentive Awards.  Shares of Common Stock that are
issued under the Plan or that are potentially issuable pursuant to outstanding
Incentive Awards will be applied to reduce the maximum number of shares of
Common Stock remaining available for issuance

 

8

--------------------------------------------------------------------------------


 

under the Plan; provided, however, that (A) the total number of shares remaining
available for issuance under the Plan shall be reduced by 2.5 shares for each
share issued pursuant to an Incentive Award other than an Option or a Stock
Appreciation Right, or potentially issuable pursuant to an outstanding Incentive
Award other than an Option or a Stock Appreciation Right; and (B) Substitute
Awards shall not reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.  Any shares of Common Stock subject to an
Incentive Award, or to an award granted under the Prior Plan that is outstanding
on the effective date of this Plan (a “Prior Plan Award”), that lapses, expires,
is forfeited (including issued shares forfeited under a Restricted Stock Award)
or for any reason is terminated unexercised or unvested or is settled or paid in
cash or any form other than shares of Common Stock shall, to the extent of such
lapse, expiration, forfeiture or settlement other than in shares of Common
Stock, automatically again become available for issuance under the Plan and
correspondingly increase the total number of shares available for issuance under
Section 4.1 (with such increase in connection with Incentive Awards other than
Options and Stock Appreciation Rights based on the same ratio specified in
clause (A) of the proviso to the first sentence of this Section 4.2). 
Notwithstanding anything to the contrary in this Section 4.2, the following
shares of Common Stock will not again become available for issuance under the
Plan: (i) any shares which would have been issued upon any exercise of an Option
but for the fact that the exercise price was paid by a “net exercise” pursuant
to Section 6.4(b) or any Previously Acquired Shares tendered (either actually or
by attestation) by a Participant in payment of the exercise price of an Option;
(ii) any shares withheld by the Company or Previously Acquired Shares tendered
(either actually or by attestation) by a Participant to satisfy any tax
withholding obligation with respect to an Incentive Award or a Prior Plan Award;
(iii) shares covered by a stock appreciation right issued under the Plan or the
Prior Plan that are not issued in connection with the stock settlement of the
stock appreciation right upon its exercise; or (iv) shares that are repurchased
by the Company using Option exercise proceeds.

 

4.3           Adjustments to Shares and Incentive Awards.  In the event of any
equity restructuring (within the meaning of FASB ASC Topic 718, Compensation -
Stock Compensation) that causes the per share value of shares of Common Stock to
change, such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary dividend, the Committee shall make
such adjustments as it deems equitable and appropriate to (i) the aggregate
number and kind of shares or other securities issued or reserved for issuance
under the Plan, (ii) the number and kind of shares or other securities subject
to outstanding Incentive Awards, (iii) the exercise price of outstanding Options
and Stock Appreciation Rights, and (iv) any maximum limitations prescribed by
the Plan with respect to certain types of Incentive Awards or the grants to
individuals of certain types of Incentive Awards.  In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
Participants.  In either case, any such adjustment shall be conclusive and
binding for all purposes of the Plan.  No adjustment shall be made pursuant to
this Section 4.3 in connection with the conversion of any convertible securities
of the Company, or in a manner that would cause

 

9

--------------------------------------------------------------------------------


 

Incentive Stock Options to violate Section 422(b) of the Code or cause
an Incentive Award to be subject to adverse tax consequences under Section 409A
of the Code.

 

4.4           Effect of Plans Maintained by Acquired Companies.  If a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Incentive Awards under the Plan and shall not reduce the shares of Common Stock
authorized for issuance under the Plan.  Incentive Awards using such available
shares shall not be made after the date awards could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were not employees of the Company or any
Subsidiary or Non-Employee Directors prior to such acquisition or combination.

 

5.             Participation.

 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries.  Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion.  Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

6.             Options.

 

6.1           Grant.  An Eligible Recipient may be granted one or more Options
under the Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.  The Committee may designate whether an Option
is to be considered an Incentive Stock Option or a Non-Statutory Stock Option. 
To the extent that any Incentive Stock Option granted under the Plan ceases for
any reason to qualify as an “incentive stock option” for purposes of Section 422
of the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.

 

6.2           Exercise Price.  The per share price to be paid by a Participant
upon exercise of an Option will be determined by the Committee in its discretion
at the time of the Option grant, provided that such price will not be less than
100% of the Fair Market Value of one share of Common Stock on the date of grant,
except in the case of Substitute Awards.

 

6.3           Exercisability and Duration.  An Option will become exercisable at
such times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant
(including without limitation (i) the

 

10

--------------------------------------------------------------------------------


 

achievement of one or more of the Performance Criteria; and/or that (ii) the
Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period; provided, however, that no Option may be
exercisable after 10 years from its date of grant.

 

6.4           Payment of Exercise Price.

 

(a)           The total purchase price of the shares to be purchased upon
exercise of an Option will be paid entirely in cash (including check, bank draft
or money order); provided, however, that the Committee, in its sole discretion
and upon terms and conditions established by the Committee, may allow such
payments to be made, in whole or in part, by (i) tender of a Broker Exercise
Notice; (ii) by tender, or attestation as to ownership, of Previously Acquired
Shares that have been held for the period of time necessary to avoid a charge to
the Company’s earnings for financial reporting purposes and that are otherwise
acceptable to the Committee; (iii) by a “net exercise of the Option (as further
described in paragraph (b), below); or (iv) by a combination of such methods.

 

(b)           In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Participant but
will reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value that does not exceed
the aggregate exercise price for the shares exercised under this method. Shares
of Common Stock will no longer be outstanding under an Option (and will
therefore not thereafter be exercisable) following the exercise of such Option
to the extent of (i) shares used to pay the exercise price of an Option under
the “net exercise,” (ii) shares actually delivered to the Participant as a
result of such exercise and (iii) any shares withheld for purposes of tax
withholding pursuant to Section 13.1.

 

(c)           Previously Acquired Shares tendered or covered by an attestation
as payment of an Option exercise price will be valued at their Fair Market Value
on the exercise date.

 

6.5           Manner of Exercise.  An Option may be exercised by a Participant
in whole or in part from time to time, subject to the conditions contained in
the Plan and in the agreement evidencing such Option, by giving written or
electronic notice of exercise to the Company at its principal executive office
in St. Paul, Minnesota or through the procedures established with any
Company-appointed third-party administrator specifying the number of shares of
Common Stock as to which the Option is being exercised and by paying in full the
total exercise price for the shares of Common Stock to be purchased in
accordance with Section 6.4 of the Plan.

 

7.             Stock Appreciation Rights.

 

7.1           Grant.  An Eligible Recipient may be granted one or more Stock
Appreciation Rights under the Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion.  The
Committee will have the sole discretion to determine the form in which payment
of the intrinsic value of Stock Appreciation Rights will be made to a

 

11

--------------------------------------------------------------------------------


 

Participant (i.e., cash, Common Stock or any combination thereof) or to consent
to or disapprove the election by a Participant of the form of such payment.

 

7.2           Exercise Price.  The exercise price of a Stock Appreciation Right
will be determined by the Committee, in its discretion, at the date of grant but
may not be less than 100% of the Fair Market Value of one share of Common Stock
on the date of grant, except as provided in Section 7.4 below and except in the
case of Substitute Awards.

 

7.3           Exercisability and Duration.  A Stock Appreciation Right will
become exercisable at such time and in such installments as may be determined by
the Committee in its sole discretion at the time of grant; provided, however,
that no Stock Appreciation Right may be exercisable after 10 years from its date
of grant.  A Stock Appreciation Right will be exercised by giving notice in the
same manner as for Options, as set forth in Section 6.5 of the Plan.

 

7.4           Grants in Tandem with Options.  Stock Appreciation Rights may be
granted alone or in addition to other Incentive Awards, or in tandem with an
Option, either at the time of grant of the Option or at any time thereafter
during the term of the Option.  A Stock Appreciation Right granted in tandem
with an Option shall cover the same number of shares of Common Stock as covered
by the Option (or such lesser number as the Committee may determine), shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, have the same term as the Option and shall have an exercise
price equal to the exercise price for the Option.  Upon the exercise of a Stock
Appreciation Right granted in tandem with an Option, the Option shall be
canceled automatically to the extent of the number of shares covered by such
exercise; conversely, upon exercise of an Option having a related Stock
Appreciation Right, the Stock Appreciation Right shall be canceled automatically
to the extent of the number of shares covered by the Option exercise.

 

8.             Restricted Stock Awards.

 

8.1           Grant.  An Eligible Recipient may be granted one or more
Restricted Stock Awards under the Plan, and such Restricted Stock Awards will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion.  The
Committee may impose such restrictions or conditions, not inconsistent with the
provisions of the Plan, to the vesting of such Restricted Stock Awards as it
deems appropriate, including, without limitation, (i) the achievement of one or
more of the Performance Criteria; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period.

 

8.2           Rights as a Stockholder; Transferability.  Except as provided in
Sections 8.1, 8.3, 8.4 and 15.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 8 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.

 

8.3           Dividends and Distributions.  Unless the Committee determines
otherwise in its sole discretion (either in the agreement evidencing the
Restricted Stock Award at the time of

 

12

--------------------------------------------------------------------------------


 

grant or at any time after the grant of the Restricted Stock Award), any
dividends or distributions (other than regular quarterly cash dividends in the
case of Restricted Stock Awards that are subject only to service-based vesting
conditions) paid with respect to shares of Common Stock subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the shares to which such dividends or distributions relate.  The Committee will
determine in its sole discretion whether any interest will be paid on such
restricted dividends or distributions.  In its discretion, the Committee may
provide in any award agreement evidencing a Restricted Stock Award for the
waiver by the Participant of any right to receive dividends and distributions
with respect to shares of Common Stock subject to the unvested portion of the
Restricted Stock Award.

 

8.4           Enforcement of Restrictions.  To enforce the restrictions referred
to in this Section 8, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent, or
to maintain evidence of stock ownership, together with duly endorsed stock
powers, in a certificateless book-entry stock account with the Company’s
transfer agent.

 

9.             Stock Unit Awards.

 

An Eligible Recipient may be granted one or more Stock Unit Awards under the
Plan, and such Stock Unit Awards will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.  The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the payment,
issuance, retention and/or vesting of such Stock Unit Awards as it deems
appropriate, including, without limitation, (i) the achievement of one or more
of the Performance Criteria; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period.  The agreement evidencing a Stock Unit Award shall either (i) provide
that in all cases payment of the Stock Unit Award will be made within two and
one-half months following the end of the Eligible Recipient’s tax year during
which receipt of the Stock Unit Award is no longer subject to a “substantial
risk of forfeiture” within the meaning of Section 409A of the Code, or
(ii) contain terms and conditions necessary to avoid adverse tax consequences
specified in Section 409A of the Code.

 

10.           Performance Awards.

 

An Eligible Recipient may be granted one or more Performance Awards under the
Plan, and such Performance Awards will be subject to such terms and conditions,
if any, consistent with the other provisions of the Plan, as may be determined
by the Committee in its sole discretion, including, but not limited to, the
achievement of one or more of the Performance Criteria.  The agreement
evidencing a Performance Award shall either (i) provide that in all cases
payment of the Performance Award will be made within two and one-half months
following the end of the Eligible Recipient’s tax year during which receipt of
the Performance Award is no longer subject to a “substantial risk of forfeiture”
within the meaning of Section 409A of the Code, or (ii) contain terms and
conditions necessary to avoid adverse tax consequences specified in Section 409A
of the Code.

 

13

--------------------------------------------------------------------------------


 

11.           Minimum Vesting Periods.

 

Except as otherwise provided in this Section 11, (i) Restricted Stock Awards and
Stock Unit Awards that vest solely as a result of the passage of time and
continued service by the Participant shall be subject to a vesting period of not
less than three years from the date of grant of the applicable Incentive Award
(but permitting pro rata vesting over such time); and (ii) Restricted Stock
Awards, Stock Unit Awards and Performance Awards whose vesting is subject to the
achievement of specified Performance Criteria over a performance period shall be
subject to a performance period of not less than one year from the date of grant
of the applicable Incentive Award.  The minimum vesting periods specified in
clauses (i) and (ii) of the preceding sentence shall not apply: (A) to Incentive
Awards made in payment of earned performance-based Incentive Awards and other
earned cash-based incentive compensation; (B) to a termination of employment due
to death, Disability or Retirement; (C) upon a Change in Control; (D) to a
Substitute Award that does not reduce the vesting period of the award being
replaced; or (E) to Incentive Awards involving an aggregate number of shares of
Common Stock not in excess of 5% of the number of shares available for Incentive
Awards under the first sentence of Section 4.1.

 

12.           Effect of Termination of Employment or Other Service.

 

The following provisions shall apply upon termination of a Participant’s
employment or other service with the Company and all Subsidiaries, except to the
extent that the Committee provides otherwise in an agreement evidencing an
Incentive Award at the time of grant or determines pursuant to Section 12.4.

 

12.1         Termination of Employment Due to Death or Disability.  In the event
a Participant’s employment or other service with the Company and all
Subsidiaries is terminated by reason of death or Disability:

 

(a)           All outstanding Options and Stock Appreciation Rights then held by
the Participant will become immediately exercisable in full and will remain
exercisable for a period of five years after such termination (but in no event
after the expiration date of any such Option or Stock Appreciation Right).

 

(b)           All unvested Restricted Stock Awards and Stock Unit Awards then
held by the Participant that are subject only to service-based vesting
conditions will become fully vested.

 

(c)           The service-based vesting conditions associated with all unvested
Restricted Stock Awards, Stock Unit Awards and Performance Awards then held by
the Participant that are also subject to the achievement of specified
Performance Criteria over a performance period as a condition of vesting will be
deemed satisfied, but vesting of such Incentive Awards shall occur only when and
to the extent the applicable Performance Criteria are satisfied.

 

14

--------------------------------------------------------------------------------


 

12.2         Termination of Employment Due to Retirement.  Subject to
Section 12.5 of the Plan, in the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated by reason of
Retirement:

 

(a)           All outstanding Options and Stock Appreciation Rights then held by
the Participant that have been outstanding for at least six months from the
applicable date of grant will become immediately exercisable in full and will
remain exercisable for a period of five years after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right),
and any Options and Stock Appreciation Rights then held by the Participant that
have not been outstanding for at least six months will terminate and be
forfeited.

 

(b)           All unvested Restricted Stock Awards and Stock Unit Awards then
held by the Participant that are subject only to service-based vesting
conditions will terminate and be forfeited.

 

(c)           The service-based vesting conditions associated with all unvested
Restricted Stock Awards, Stock Unit Awards and Performance Awards then held by
the Participant that are also subject to the achievement of specified
Performance Criteria over a performance period as a condition of vesting shall
be deemed satisfied if such Incentive Awards have been outstanding for at least
six months from the applicable date of grant, but vesting of such Incentive
Awards will occur only when and to the extent the applicable Performance
Criteria are satisfied; any such Incentive Awards then held by the Participant
that have not been outstanding for at least six months will terminate and be
forfeited.

 

12.3         Termination of Employment for Reasons Other than Death, Disability
or Retirement. Subject to Section 12.5 of the Plan, in the event a Participant’s
employment or other service is terminated with the Company and all Subsidiaries
for any reason other than death, Disability or Retirement, or a Participant is
in the employ or service of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Participant continues in the employ or
service of the Company or another Subsidiary):

 

(a)           All outstanding Options and Stock Appreciation Rights then held by
the Participant will, to the extent exercisable as of such termination, remain
exercisable for a period of three months after such termination (but in no event
after the expiration date of any such Option or Stock Appreciation Right), and
will, to the extent not exercisable as of such termination, terminate and be
forfeited.

 

(b)           All unvested Restricted Stock Awards, Stock Unit Awards and
Performance Awards then held by the Participant will terminate and be forfeited.

 

12.4         Modification of Rights Upon Termination.  Notwithstanding the other
provisions of this Section 12, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), except as

 

15

--------------------------------------------------------------------------------


 

provided in clauses (ii) and (iii) below, cause Options or Stock Appreciation
Rights (or any part thereof) then held by such Participant to terminate, become
or continue to become exercisable and/or remain exercisable following such
termination of employment or service, and Restricted Stock Awards, Stock Unit
Awards or Performance Awards then held by such Participant to terminate, vest
and/or continue to vest or become free of restrictions and conditions to
payment, as the case may be, following such termination of employment or
service, in each case in the manner determined by the Committee; provided,
however, that (i) no Incentive Award may remain exercisable or continue to vest
for more than two years beyond the date such Incentive Award would have
terminated if not for the provisions of this Section 12.4 but in no event beyond
its expiration date; (ii) any such action adversely affecting any outstanding
Incentive Award will not be effective without the consent of the affected
Participant (subject to the right of the Committee to take whatever action it
deems appropriate under Sections 3.2(c), 4.3 and 14 of the Plan); and (iii) such
actions (other than termination of an Incentive Award) occurring other than in
connection with the death, Disability or Retirement of a Participant shall not
involve an aggregate number of shares of Common Stock in excess of 5% of the
number of shares available for Incentive Awards under the first sentence of
Section 4.1).

 

12.5         Effects of Actions Constituting Cause.  Notwithstanding anything in
the Plan to the contrary, in the event that a Participant is determined by the
Committee, acting in its sole discretion, to have committed any action which
would constitute Cause as defined in Section 2.3, irrespective of whether such
action or the Committee’s determination occurs before or after termination of
such Participant’s employment with the Company or any Subsidiary, all rights of
the Participant under the Plan and any agreements evidencing an Incentive Award
then held by the Participant shall terminate and be forfeited without notice of
any kind.  The Company may defer the exercise of any Option, the vesting of any
Restricted Stock Award or the payment of any Stock Unit Award or Performance
Award for a period of up to forty-five (45) days in order for the Committee to
make any determination as to the existence of Cause.

 

12.6         Determination of Termination of Employment or Other Service.

 

(a)           The change in a Participant’s status from that of an employee of
the Company or any Subsidiary to that of a non-employee consultant or advisor of
the Company or any Subsidiary will, for purposes of the Plan, be deemed to
result in a termination of such Participant’s employment with the Company and
its Subsidiaries, unless the Committee otherwise determines in its sole
discretion.

 

(b)           The change in a Participant’s status from that of a non-employee
consultant or advisor of the Company or any Subsidiary to that of an employee of
the Company or any Subsidiary will not, for purposes of the Plan, be deemed to
result in a termination of such Participant’s service as a non-employee
consultant or advisor with the Company and its Subsidiaries, and such
Participant will thereafter be deemed to be an employee of the Company or its
Subsidiaries until such Participant’s employment is terminated, in which event
such Participant will be governed by the provisions of this Plan relating to
termination of employment (subject to paragraph (a), above).

 

16

--------------------------------------------------------------------------------


 

(c)           Unless the Committee otherwise determines in its sole discretion,
a Participant’s employment or other service will, for purposes of the Plan, be
deemed to have terminated on the date recorded on the personnel or other records
of the Company or the Subsidiary for which the Participant provides employment
or other service, as determined by the Committee in its sole discretion based
upon such records; provided, however, if distribution or payment of an Incentive
Award subject to Section 409A of the Code is triggered by a termination of a
Participant’s employment, such termination must also constitute a “separation
from service” within the meaning of Section 409A of the Code.

 

13.           Payment of Withholding Taxes.

 

13.1         General Rules.  The Company is entitled to (a) withhold and deduct
from future wages of the Participant (or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, foreign, state and local withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
stock received upon exercise of an Incentive Stock Option; (b) withhold cash
paid or payable or shares of Common Stock from the shares issued or otherwise
issuable to the Participant in connection with an Incentive Award; or
(c) require the Participant promptly to remit the amount of such withholding to
the Company before taking any action, including issuing any shares of Common
Stock, with respect to an Incentive Award.

 

13.2         Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 13.1 of the Plan by
electing to tender, or by attestation as to ownership of, Previously Acquired
Shares that have been held for the period of time necessary to avoid a charge to
the Company’s earnings for financial reporting purposes and that are otherwise
acceptable to the Committee, by delivery of a Broker Exercise Notice or a
combination of such methods.  For purposes of satisfying a Participant’s
withholding or employment-related tax obligation, Previously Acquired Shares
tendered or covered by an attestation will be valued at their Fair Market Value.

 

14.           Change in Control.

 

14.1         A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 

(a)           any “person” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than  the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes, including pursuant to a tender or exchange offer for shares of
Common Stock pursuant to which purchases are made, the “beneficial owner” (as
defined in Rule l3d-3 under the Exchange Act), directly or

 

17

--------------------------------------------------------------------------------


 

indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities, provided,
however, that the provisions of this paragraph (a) shall not be applicable to a
transaction in which a corporation becomes the owner of all the Company’s
outstanding securities in a transaction that would not be a Change of Control
under paragraph (c) of this Section 14.1; or

 

(b)           during any twenty-four (24) consecutive calendar months,
individuals who constitute the Board on the first day of such period or any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest including, but not
limited to, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who were either directors
on the first day of such period, or whose appointment, election or nomination
for election was previously so approved or recommended, shall cease for any
reason to constitute at least a majority thereof; or

 

(c)           there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, and in which no “person” (as defined under paragraph
(a) above) acquires 50% or more of the combined voting power of the securities
of the Company or such surviving entity or parent thereof outstanding
immediately after such merger or consolidation; or

 

(d)           there is consummated a plan of complete liquidation or dissolution
of the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, more than 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

 

14.2         Effect of a Change in Control.  Unless otherwise provided in an
agreement evidencing an Incentive Award, the following provisions shall apply to
outstanding Incentive Awards in the event of a Change in Control.

 

(a)           Continuation, Assumption or Replacement of Incentive Awards.  In
the event of a Change in Control, the surviving or successor entity (or its
parent corporation) may continue, assume or replace Incentive Awards outstanding
as of the date of the Change in Control (with such adjustments as may be
required or permitted by Section

 

18

--------------------------------------------------------------------------------


 

4.3), and such Incentive Awards or replacements therefore shall remain
outstanding and be governed by their respective terms, subject to
Section 14.2(d) below.  A surviving or successor entity may elect to continue,
assume or replace only some Incentive Awards or portions of Incentive Awards. 
For purposes of this Section 14.2(a), an Incentive Award shall be considered
assumed or replaced if, in connection with the Change in Control and in a manner
consistent with Sections 409A and 424 of the Code, either (i) the contractual
obligations represented by the Incentive Award are expressly assumed by the
surviving or successor entity (or its parent corporation) with appropriate
adjustments to the number and type of securities subject to the Incentive Award
and the exercise price thereof that preserves the intrinsic value of the
Incentive Award existing at the time of the Change in Control, or (ii) the
Participant has received a comparable equity-based award that preserves the
intrinsic value of the Incentive Award existing at the time of the Change in
Control and provides for a vesting or exercisability schedule that is the same
as or more favorable to the Participant.

 

(b)           Acceleration of Incentive Awards.  If and to the extent that
outstanding Incentive Awards under the Plan are not continued, assumed or
replaced in connection with a Change in Control, then (i) outstanding Options
and Stock Appreciation Rights issued to the Participant that are not yet fully
exercisable shall immediately become exercisable in full and shall remain
exercisable in accordance with their terms, (ii) all unvested Restricted Stock
Awards, Stock Unit Awards and Performance Awards will become immediately fully
vested and non-forfeitable; and (iii) any Performance Criteria applicable to
Restricted Stock Awards, Stock Unit Awards and Performance Awards will be deemed
to have been satisfied to the maximum degree specified in connection with the
applicable Incentive Award.

 

(c)           Payment for Incentive Awards.  If and to the extent that
outstanding Incentive Awards under the Plan are not continued, assumed or
replaced in connection with a Change in Control, then the Committee may
terminate some or all of such outstanding Incentive Awards, in whole or in part,
as of the effective time of the Change in Control in exchange for payments to
the holders as provided in this Section 14.2(c).  The Committee will not be
required to treat all Incentive Awards similarly for purposes of this
Section 14.2(c).  The payment for any Incentive Award or portion thereof
terminated shall be in an amount equal to the excess, if any, of (i) the fair
market value (as determined in good faith by the Committee) of the consideration
that would otherwise be received in the Change in Control for the number of
shares of Common Stock subject to the Incentive Award or portion thereof being
terminated, or, if no consideration is to be received by the Company’s
stockholders in the Change in Control, the Fair Market Value of such number of
shares immediately prior to the effective date of the Change in Control, over
(ii) the aggregate exercise price (if any) for the shares of Common Stock
subject to the Incentive Award or portion thereof being terminated.  If there is
no excess, the Incentive Award may be terminated without payment.  Any payment
shall be made in such form, on such terms and subject to such conditions as the
Committee determines in its discretion, which may or may not be the same as the
form, terms and conditions applicable to payments to the Company’s stockholders
in connection with the Change in Control, and may include subjecting such
payments to vesting conditions comparable to

 

19

--------------------------------------------------------------------------------


 

those of the Incentive Award surrendered.

 

(d)           Termination After a Change in Control.  If and to the extent that
Incentive Awards are continued, assumed or replaced under the circumstances
described in Section 14.2(a), and if within two years after the Change in
Control a Participant experiences an involuntary termination of employment or
other service for reasons other than Cause, or terminates his or her employment
or other service for Good Reason, then (i) outstanding Options and Stock
Appreciation Rights issued to the Participant that are not yet fully exercisable
shall immediately become exercisable in full and shall remain exercisable in
accordance with their terms, (ii) all unvested Restricted Stock Awards, Stock
Unit Awards and Performance Awards will become immediately fully vested and
non-forfeitable; and (iii) any Performance Criteria applicable to Restricted
Stock Awards, Stock Unit Awards and Performance Awards will be deemed to have
been satisfied to the maximum degree specified in connection with the applicable
Incentive Award.

 

15.           Rights of Eligible Recipients and Participants; Transferability.

 

15.1         Employment or Service.  Nothing in the Plan will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue in the
employ or service of the Company or any Subsidiary.

 

15.2         Rights as a Stockholder; Dividends.  As a holder of Incentive
Awards (other than Restricted Stock Awards), a Participant will have no rights
as a stockholder unless and until such Incentive Awards are exercised for, or
paid in the form of, shares of Common Stock and the Participant becomes the
holder of record of such shares.  Except as otherwise provided in the Plan or
otherwise provided by the Committee, no adjustment will be made in the amount of
cash payable or in the number of shares of Common Stock issuable under Incentive
Awards denominated in or based on the value of shares of Common Stock as a
result of cash dividends or distributions paid to holders of Common Stock prior
to the payment of, or issuance of shares of Common Stock under, such Incentive
Awards.  In its discretion, the Committee may provide in an agreement evidencing
a Stock Unit Award or a Performance Award that the Participant will be entitled
to receive dividend equivalents, in the form of a cash credit to an account for
the benefit of the Participant, for any such dividends and distributions.  The
terms of any rights to dividend equivalents will be determined by the Committee
and set forth in the agreement evidencing the Stock Unit Award or Performance
Award, including the time and form of payment and whether such equivalents will
be credited with interest or deemed to be reinvested in Common Stock; provided,
however, that dividend equivalents in respect of the unvested portions of Stock
Unit Awards and Performance Awards whose vesting is subject to the achievement
of specified Performance Criteria will be subject to the same restrictions as
the underlying shares or units to which such dividend equivalents relate.  No
dividend equivalents may be paid or credited in connection with Options and
Stock Appreciation Rights.

 

20

--------------------------------------------------------------------------------


 

15.3         Restrictions on Transfer.

 

(a)           Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by subsections (b) and
(c) below, no right or interest of any Participant in an Incentive Award prior
to the exercise (in the case of Options) or vesting or issuance (in the case of
Restricted Stock Awards and Performance Awards) of such Incentive Award will be
assignable or transferable, or subjected to any lien, during the lifetime of the
Participant, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise.

 

(b)           A Participant will be entitled to designate a beneficiary to
receive an Incentive Award upon such Participant’s death, and in the event of
such Participant’s death, payment of any amounts due under the Plan will be made
to, and exercise of any Options (to the extent permitted pursuant to Section 12
of the Plan) may be made by, such beneficiary.  If a deceased Participant has
failed to designate a beneficiary, or if a beneficiary designated by the
Participant fails to survive the Participant, payment of any amounts due under
the Plan will be made to, and exercise of any Options (to the extent permitted
pursuant to Section 12 of the Plan) may be made by, the Participant’s legal
representatives, heirs and legatees.  If a deceased Participant has designated a
beneficiary and such beneficiary survives the Participant but dies before
complete payment of all amounts due under the Plan or exercise of all
exercisable Options, then such payments will be made to, and the exercise of
such Options may be made by, the legal representatives, heirs and legatees of
the beneficiary.

 

(c)           Upon a Participant’s request, the Committee may, in its sole
discretion, permit a transfer of all or a portion of a Non-Statutory Stock
Option or Stock Appreciation Right, other than for value, to such Participant’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, any person sharing such
Participant’s household (other than a tenant or employee), a trust in which any
of the foregoing have more than fifty percent of the beneficial interests, a
foundation in which any of the foregoing (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty percent of the voting interests.  Any permitted
transferee will remain subject to all the terms and conditions applicable to the
Participant prior to the transfer.  A permitted transfer may be conditioned upon
such requirements as the Committee may, in its sole discretion, determine,
including, but not limited to execution and/or delivery of appropriate
acknowledgements, opinion of counsel, or other documents by the transferee.

 

15.4         Non-Exclusivity of the Plan.  Nothing contained in the Plan is
intended to modify or rescind any previously approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.

 

21

--------------------------------------------------------------------------------


 

16.           Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable.  The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 

17.           Performance-Based Compensation Provisions.

 

The Committee, when it is comprised solely of two or more outside directors
meeting the requirements of Section 162(m) of the Code, in its sole discretion,
may designate whether any Restricted Stock Awards, Stock Unit Awards or
Performance Awards to be made to Covered Employees are intended to be
Performance-Based Compensation.  The vesting of such Incentive Awards and the
distribution of cash, shares of Common Stock or other property pursuant thereto,
as applicable, will, to the extent required by Section 162(m) of the Code, be
conditioned upon the achievement of performance goals based on one or more
Performance Criteria specified in Section 2.20.  Such Performance Criteria will
be selected and performance goals established by the Committee within the time
period prescribed by, and will otherwise comply with the requirements of,
Section 162(m) of the Code.  Following completion of an applicable performance
period, the Committee shall certify in writing, in the manner and to the extent
required by Section 162(m) of the Code, that the applicable performance goals
based on the selected Performance Criteria have been met prior to payment of the
compensation, and may adjust downward, but not upward, any amount determined to
be otherwise payable in connection with such an Incentive Award.

 

18.           Compliance with Section 409A.

 

It is intended that the Plan and all Incentive Awards hereunder be administered
in a manner that will comply with Section 409A of the Code, including the final
regulations and other guidance issued by the Secretary of the Treasury and the
Internal Revenue Service with respect thereto.  The Committee is authorized to
adopt rules or regulations deemed necessary or appropriate to qualify for an
exception from or to comply with the requirements of Section 409A of the Code
(including any transition or grandfather rules relating thereto). 
Notwithstanding anything in this Section 18 to the contrary, with respect to any
Incentive Award subject to Section 409A of the Code, no amendment to or payment
under such Incentive Award will be made unless permitted under Section 409A of
the Code and the regulations or rulings issued thereunder.  Without limiting the
generality of the foregoing, if any amount shall be payable with

 

22

--------------------------------------------------------------------------------


 

respect to any Incentive Award hereunder as a result of a Participant’s
“separation from service” at such time as the Participant is a “specified
employee” (as those terms are defined for purposes of Section 409A of the Code)
and such amount is subject to the provisions of Section 409A of the Code, then
no payment shall be made, except as permitted under Section 409A of the Code,
prior to the first day of the seventh calendar month beginning after the
Participant’s separation from service (or the date of his or her earlier
death).  The Company may adopt a specified employee policy that will apply to
identify the specified employees for all deferred compensation plans subject to
Section 409A of the Code; otherwise, specified employees will be identified
using the default standards contained in the regulations under Section 409A of
the Code.

 

19.           Plan Amendment, Modification and Termination.

 

The Board may suspend or terminate the Plan or any portion thereof at any time. 
In addition to the authority of the Committee to amend the Plan under
Section 3.2(e), the Board may amend the Plan from time to time in such respects
as the Board may deem advisable in order that Incentive Awards under the Plan
will conform to any change in applicable laws or regulations or in any other
respect the Board may deem to be in the best interests of the Company; provided,
however, that no such amendments to the Plan will be effective without approval
of the Company’s stockholders if: (i) stockholder approval of the amendment is
then required pursuant to Section 422 of the Code or Section 162(m) of the Code
or the rules of the New York Stock Exchange; or (ii) such amendment seeks to
modify Section 3.2(d) hereof.  No termination, suspension or amendment of the
Plan may adversely affect any outstanding Incentive Award without the consent of
the affected Participant; provided, however, that (i) this sentence will not
impair the right of the Committee to take whatever action it deems appropriate
under Sections 3.2(c), 4.3 and 14 of the Plan, and (ii) no consent of any
affected Participant shall be required if such amendment is necessary to comply
with applicable law or stock exchange rules.

 

20.           Effective Date and Duration of the Plan.

 

The Plan will be effective as of May 6, 2010, or such later date on which the
Plan is initially approved by the Company’s stockholders.  The Plan will
terminate at midnight on the tenth (10th) anniversary of such effective date,
and may be terminated prior to such time by Board action.  No Incentive Award
will be granted after termination of the Plan.  Incentive Awards outstanding
upon termination of the Plan may continue to be exercised, earned or become free
of restrictions, according to their terms.

 

21.           Miscellaneous.

 

21.1         Governing Law.  Except to the extent expressly provided herein or
in connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Minnesota, notwithstanding the conflicts of laws principles of any
jurisdictions.

 

23

--------------------------------------------------------------------------------


 

21.2         Successors and Assigns.  The Plan will be binding upon and inure to
the benefit of the successors and permitted assigns of the Company and the
Participants.

 

24

--------------------------------------------------------------------------------